TO: COURT OF CRIMINAL APPEALS OF TEXAS
i,., llll"i lh~   '
AtTN~                 ABEL ACOSTA,CLERK OF THE COURT
PO BOX 12308,CAPITAL STATION
AUSTIN TEXAS 78711
                                                                RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
FROM: DONALD CAMPBELL #1355871
ESTELLE UNIT                                                     MAY 212015
264 FM 3478
HUNSVILLE TEXAS 77320


CLERK OF THE COURT ''''
   I AM WRITING THIS LETTER BECAUSE THERE SEEMS TO BE SOME JCIND
OF CONFUSION. I JUST RECEIVED NOTICE FROM YOU THAT MY WRIT OF
HABEAS CORPUS WA~ RECEIVED BY THIS COURT AND IS WAITING DECISION.
THE DATE YOU SAID IT WAS RECEIVED WAS 1/9/2015. THAT IS THE DATE
THAT I FILED AN APPLICATION FOR WRIT OF MANDAMUS. I AM FIGHTING
MY COUNTY TO SEND YOU MY 11:07.
   HAVE I MISSED SOMETHING AND THIS COURT DOES IN FACT HAVE MY
11:07 OR DOES THIS COURT POSSES MY WRIT OF MANDAMUS?
   THE REASON I ASK IS THAT MARTIN COUNTY IS IN FACT PAST IT'S
DEADLINE SET FORTH BY THIS COURT TO RESPOND TO THE WRIT OF MAN
DAMUS THAT WAS FILED BY MYSELF TO THIS COURT ON 1/9/2015.
            THANK YOU FOR YOUR TIME,AND ANY
TOPIC WILL BE GREATLY APPRECIATED.




                                                       DONALD CAMPBELL #1355871
                                                       ESTELLE UNIT
                                                       264 FM 3478
                                                       HUNTSVILLE TEXAS 77320